Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claims 1-4, 6-10 and 12-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Dligach et al (“Discovering body site and severity modifiers in clinical texts”, publisher: J Am Med Inform Assoc, published: 2014; pages: 448–454), in view of Mittal (US Patent: 10102274, issued: Oct. 16, 2018, filed: Mar. 17, 2014).
Claims 5 and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over Dligach et al (“Discovering body site and severity modifiers in clinical texts”, publisher: J Am Med Inform Assoc, published: 2014; pages: 448–454), in view of Mittal (US Patent: 10102274, issued: Oct. 16, 2018, filed: Mar. 17, 2014) in view of Weissinger et al (US Application: US 20170255536, published: Sep. 7, 2017, filed: Dec. 8, 2016).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interface for at least accessing” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

With regards to claim 1, the claim recites “accessing one or more data sources ….”; “extracting using a configured processor executing instructions stored on a memory, a set of concepts …”, “identifying, … a plurality of terms associated with each of the concepts”, “sorting … the identified terms…. “, “applying … at least one grammar rule …”, “identifying … the at least one composite term …”.

The limitations of “accessing one or more data sources ….”; “extracting using a configured processor executing instructions stored on a memory, a set of concepts …”, “identifying, … a plurality of terms associated with each of the concepts”, “sorting … the identified terms…. “, “applying … at least one grammar rule …”, “identifying … the at least one composite term …”, covers performance of the limitations in the mind but for recitation of generic computer component(s) (processor and memory). That is, other than reciting “processor and memory”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, the ““accessing one or more data sources ….”; “extracting … a set of concepts”, “identifying, … a plurality of terms associated with each of the concepts” … language, in the context of this claim, they encompass the user manually making an observation of medical information for concepts and then make a judgment one which terms are associated with the concepts”. Similarly, the limitations “sorting … the identified terms…. “, “applying … at least one grammar rule …”, “identifying … the at least one composite term …”, as drafted, is a process that, under its’ broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually making a judgment of which of the identified terms to place in an anatomy or general list, evaluating based upon a grammar rule, a composite term (which is used to further judge whether the composite term occurs in medical text. If claim limitation(s), under broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites processor and memory. The processor and memory are recited at a high level of generality (generic computer components that perform generic computer functions) such that they amount(s) to no more than applying the judicial exception using generic computer component(s). Accordingly, the processor and memory do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element(s) of processor and memory amount(s) to no more than application of the exception using a generic computer component. Application of an exception using a generic computer/component cannot provide an inventive concept. The claim is not patent eligible.

With regards to claim 2, the claim recites …”… wherein the one or more anatomy lists include an anatomical noun list and an anatomic adjective list; and the one or more general lists include a general noun list and a general adjective list…”. Here, the limitations as drafted, is a process that, under its’ broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component(s). The context of this claim encompasses the user further making judgements produce additional types of lists, and thus, does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, nor is it integrated into a practical application as it applies the exception using the generic computer components/functions: processor and memory, and nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception, the claim is directed to an abstract idea.

With regards to claim 3, the claim recites “… wherein the identified terms are sorted based on …” Here, the limitations as drafted, is a process that, under its’ broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component(s). The context of this claim encompasses the user further making judgments to sort the identified terms, and thus, does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, nor is it integrated into a practical application as it applies the exception using the generic computer components/functions: processor and memory, and nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception, the claim is directed to an abstract idea.

With regards to claim 4, the claim recites “.. wherein the identified terms are sorted based on …”. Here, the limitations as drafted, is a process that, under its’ broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component(s). The context of this claim encompasses the user further making judgments to sort the identified terms, and thus, does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, nor is it integrated into a practical application as it applies the exception using the generic computer components/functions: processor and memory, and nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception, the claim is directed to an abstract idea.

With regards to claim 5, the claim recites “.. wherein the identified term includes at least two words”. Here, the limitations as drafted, is a process that, under its’ broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component(s). The context of this claim encompasses the user further making judgments to identify a term, and thus, does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, nor is it integrated into a practical application as it applies the exception using the generic computer components/functions: processor and memory, and nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception, the claim is directed to an abstract idea.

With regards to claim 6, the claim recites “… wherein identifying the plurality of terms associated with each concept includes …”. Here, the limitations as drafted, is a process that, under its’ broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component(s). The context of this claim encompasses the user further making judgments to identify the plurality of terms, and thus, does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, nor is it integrated into a practical application as it applies the exception using the generic computer components/functions: processor and memory, and nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception, the claim is directed to an abstract idea.

With regards to claim 7, it is rejected under similar rationale as claim 1.

With regards to claim 8, it is rejected under similar rationale as claim 2.

With regards to claim 9, it is rejected under similar rationale as claim 3.

With regards to claim 10, it is rejected under similar rationale as claim 4.

With regards to claim 11, it is rejected under similar rationale as claim 5.

With regards to claim 12, it is rejected under similar rationale as claim 6.

With regards to claim 13, it is rejected under similar rationale as claim 1.

With regards to claim 14, it is rejected under similar rationale as claim 2.

With regards to claim 15, it is rejected under similar rationale as claim 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dligach et al (“Discovering body site and severity modifiers in clinical texts”, publisher: J Am Med Inform Assoc, published: 2014; pages: 448–454), in view of Mittal (US Patent: 10102274, issued: Oct. 16, 2018, filed: Mar. 17, 2014).

With regards to claim 1. Dligach et al teaches a method for identifying anatomical phrases in medical text, the method comprising: accessing one or more data sources comprising medical information using an interface (pages 449 and 450, Section: Materials and method-Corpus: annotated corpora such as SHARP are accessed and referenced to train a model of a body and modifier recognition-interface ); 

extracting, using a configured processor executing instructions stored on a memory, a set of concepts from a subset of at least one of the data sources (pages 449-450, Section Materials and method-Corpus: concepts/entities and relationships are accessed from the corpora); 

identifying, using the configured processor, a plurality of terms associated with each of the concepts (page 450, Classification task: entity terms are identified based on the corpus/(‘dictionary’) data); 

sorting, using the configured processor, the identified terms into one or more anatomy lists and one or more general lists (page 450, Section Classifier parameters: terms are recognized into a set ‘E’ for general symptoms and diseases and set ‘F’ for anatomical sites. Page 450, classifier parameters: the terms are sorted/evaluated based upon weighting of a plurality of features that include Token, parts of speech tags, chunking, dependency tree, dependency path and named entity feature values that impact (interpreted as ‘vote’) how the identified terms are eligible for the recognition/sorting); 

applying, using the configured processor, at least one grammar rule to at least one term from an anatomy list and at least one term from a general list (page 451, Figure 1, section experimental set-up: a grammar/rule based system is approximated)


to generate [a trained model that identifies entities/terms that are related to each other] … (page 453: body site entities and general severity modifiers are discovered as related to each other).

However Dligach et al does not expressly to generate at least one composite term ; and 
identifying, using the configured processor, the at least one composite term in a medical text accessed using the interface.

Yet Mittal teaches to generate at least one composite term ; and identifying, using the configured processor, the at least one composite term in a … text accessed using the interface (Fig 2, claim 4 of Mittal, Fig. 11: alternative /composite term from recognized text can be further identified in text (which include synonyms) using a computer processor w/ memory process).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Dligach et al’s ability to generate a recognition interface to recognize using a model, relationships between identified entities/concepts (anatomical terms and general severity), such that the identified entities are further computer processed to determine a composite term by identifying related alternative terms, as taught by Mittal. The combination would have allowed Dligach et al to have efficiently identified texts related to a target/identified term (Mittal, column 2, lines 31-36). 

With regards to claim 2. The method of claim 1, the combination of Dligach et al and Mittal as explained in the rejection of claim 1 teaches the one or more anatomical lists … and the one or more  general lists, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However the combination as explained in the rejection of claim 1 does not address  wherein the one or more anatomy lists include an anatomical noun list and an anatomical adjective list; and the one or more general lists include a general noun list and a general adjective list.

Yet Mittal et al teaches wherein the one or more [specific] lists include noun lists (Fig 2, Fig 6: the identified term being searched/processed is further associated with nouns deemed as related). 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Dligach et al and Mittal’s ability to process words from lists to identify specific words in relationships, such that the type of words further include related nouns, as also taught by Mittal. The combination would have allowed Dligach et al and Mittal to have efficiently identified texts related to a target/identified term (Mittal, column 2, lines 31-36).

With regards to claim 3. The method of claim 2, the combination of Dligach et al and Mittal teaches wherein the identified terms are sorted based on results of part of speech tagging or dictionary lookup, as explained in the rejection of claim 1 (identified terms are sorted according to corpus (interpreted as dictionary) data and Pos tag Features), and is rejected under similar rationale.

With regards to claim 4. The method of claim 2, the combination of Dligach et al and Mittal teaches wherein the identified terms are sorted based on a weighted majority vote, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 6. The method of claim 1, the combination of Dligach et al and Mittal teaches wherein identifying the plurality of terms associated with each concept includes identifying synonyms of each concept, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 7. the combination of Dligach et al and Mittal teaches a system for identifying anatomical phrases in medical text, the system comprising: an interface for at least accessing one or more data sources comprising medical information and receiving medical text; and at least one configured processor executing instructions stored on a memory to: extract a set of concepts from a subset of at least one of the data sources; identify a plurality of terms associated with each of the concepts; sort the identified terms into one or more anatomy lists and one or more general lists; apply at least one grammar rule to at least one term from an anatomy list and at least one term from a general list to generate at least one composite term; and identify the at least one composite term in a medical text received by the interface, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 8. The system of claim 7, the combination of Dligach et al and Mittal teaches wherein the one or more anatomy lists include an anatomical noun list and an anatomical adjective list, and the one or more general lists include a general noun list and a general adjective list, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 9. The system of claim 8, the combination of Dligach et al and Mittal teaches wherein the identified terms are sorted based on results of part of speech tagging or dictionary lookup, as similarly explained in the rejection for claim 3, and is rejected under similar rationale.

With regards to claim 10. The system of claim 8, the combination of Dligach et al and Mittal teaches wherein the identified terms are sorted based on a weighted majority vote, as similarly explained in the rejection 4, and is rejected under similar rationale.

With regards to claim 12. The system of claim 7, the combination of Dligach et al and Mittal teaches wherein the at least one configured processor identifies the plurality of terms associated with each of the concepts by identifying synonyms of each of the concepts, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

With regards to claim 13, the combination of Dligach et al and Mittal teaches a computer readable medium containing computer-executable instructions for identifying anatomical phrases in medical text, the medium comprising: computer-executable instructions for accessing one or more data sources comprising medical information using an interface; computer-executable instructions for extracting, using a configured processor executing instructions stored on a memory, a set of concepts from a subset of at least one of the data sources; computer-executable instructions for identifying, using the configured processor, a plurality of terms associated with each of the concepts; computer-executable instructions for sorting, using the configured processor, the identified terms into one or more anatomy lists and one or more general lists; computer-executable instructions for applying, using the configured processor, at least one grammar rule to at least one term from an anatomy list and at least one term from a general list to generate at least one composite term; and computer-executable instructions for identifying, using the configured processor, the at least one composite term in a medical text accessed using the interface, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

With regards to claim 14. The medium of claim 13, the combination of Dligach et al and Mittal teaches wherein the one or more anatomy lists include an anatomical noun list and an anatomical adjective list, and the one or more general lists include a general noun list and a general adjective list, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 15. The medium of claim 13, the combination of Dligach et al and Mittal teaches wherein computer-executable instructions for identifying, using the configured processor, a plurality of terms associated with each of the concepts include computer-executable instructions for identifying synonyms of each concept, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dligach et al (“Discovering body site and severity modifiers in clinical texts”, publisher: J Am Med Inform Assoc, published: 2014; pages: 448–454), in view of Mittal (US Patent: 10102274, issued: Oct. 16, 2018, filed: Mar. 17, 2014) in view of Weissinger et al (US Application: US 20170255536, published: Sep. 7, 2017, filed: Dec. 8, 2016).


With regards to claim 5. The method of claim 1, the combination of Dligach et al and Mittal teaches wherein an identified term, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However the combination does not expressly teach … an identified term includes at least two words.

Yet Weissinger et al teaches an identified term includes at least two words (paragraph 0233: two words are considered a single identified term using proximity n gram processing).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Dligach et al and Mittal’s ability to identify a term, such that the processing for term identification could have further included recognizing two words as a single identified term, as taught by Weissinger et al. The combination would have allowed Dligach et al and Mittal to have increased efficiency to identify/discover topic words (Weissinger et al, paragraph 0004). 

With regards to claim 11. The system of claim 7, the combination of Dligach et al and Mittal teaches wherein an identified term includes at least two words, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
With regards to the 112(f), the applicant argues that the ‘interface for at least accessing ..’ language in claim 7 recites sufficient structure, however provides no reasoning/evidence to substantiate this claim, thus , the argument is not persuasive and the limitation will continue to be interpreted under 35 USC 112(f).
With regards to the 35 USC 101 rejections for claims 1-15, the applicant argues “the claims include additional elements that are sufficient to amount to significantly more than the judicial exception” [because] the specification discloses an improvement in technology … and the claims reflect the improvement. More specifically, the applicant bolsters this line of reasoning by reciting paragraphs 0030-0033. More specifically, the applicant points out that the low recall … is solved by implementing lists of terms and defies a grammar on these lists where the generated lists may be lists of simple terms such as those containing one or two words that are from a medical ontology”. Yet, as established from the instant application’s own specification, paragraph 0002 admits it is well known and conventional to reference a medical ontology to identify terms (such as terms within phrases). Thus, this explanation is not persuasive.  Additionally, the applicant emphasizes (by reciting paragraphs 0048-0052) low recall is resolved via a specific set of steps for generating lists that include leveraging synonyms of anatomic concepts , … considering hyponyms and/or hypernyms of anatomical concepts, such that subsequently, the lists would include those synonyms to be entered as part of the lists. Here, the examiner notes the specific list creation steps for synonyms are not in the claim language , and thus, at the very least, crucial substeps from the specification were excluded from the claim’s lists to achieve or improve upon what is conventional/known in the art.  In other words, there is a lack of steps claimed to resolve lower recall in view of what is conventional as already established in paragraph 0002 of the instant specification, that thus, the 35 USC 101 rejections are maintained.
With regards to claim 1, the applicant argues “there is no anatomy list and general list shown in these sections of Dligach”. However this argument is not persuasive since the claim limitations do not define how terms are allocated to each anatomy or general list(s), and only require that the identified terms be sorted without saying how they are sorted. Thus the ‘anatomy’ and ‘general’ names to the lists are considered as descriptive labels for the lists. As explained in the previous rejection for page 450 of Dligach, general symptoms and/or diseases (nouns) are processed as a group (interpreted as general list(s)) and anatomical sites (nouns) are also processed as a group (interpreted as anatomy list(s)). Thus, at the very least Dligach teaches the required anatomy and general lists. Should the applicant require a specific way/criteria for how terms are allocated into each of the lists, then the examiner suggests the applicant consider further clarifying the claim limitations to include those specific steps/criteria, in the interest of addressing the cited prior art. 
The applicant further argues Dligach in view of Mittal fails to teach ‘applying, using the configured processor, at least one grammar rule to at least one term from an anatomy list and at least one term from a general list to generate at least one composite term’ because “… at best as can be understood, the system used in the non-final office action to reject the claimed features is not the same as the baselines, which are used to compare performance. In other words, the office appears to be using different systems disclosed in Dligach to reject the claims”. However, this argument is not persuasive, as the models created are based upon evaluation of corpora text and the evaluation specifically includes processing of words for specific order and structure in relation to each other , and thus includes grammar rules/analysis when generating a model (see Figure 1 of page 451). Thus at the very least, this grammar analysis (which includes analysis of at least two terms and their corresponding structure to determine relationship(s)) is indeed taught by Dligach and the grammar analysis of Dligach is modified to include Mittal’s teachings that further analyze two terms in relation to each other to determine further relationships ( a composite/synonymous term relationship) between the two terms. Thus, the prior rejection is not based specifically on the performance aspect that is being modified, as the applicant is suggesting, and the combination is appropriate as it combines analogous art and problem solving areas for gleaning relationship metadata. Furthermore the examiner respectfully points out that the applicant also consider clarifying the ‘applying’ limitation as it currently recites ‘an anatomy list and ‘a general list’, for which both of those lists appear to be independent of the earlier recited ‘anatomy’ and ‘general’ list since it does not reference the earlier ‘anatomy’ and ‘general’ lists using the word ‘the’ for antecedent basis. In other words, if the applicant intended the ‘anatomy’ and ‘general’ list in the applying step to be from one of the anatomy and one of the general lists recited in the sorting step, then the applicant should consider the clarification suggestion above.
The applicant further argues even assuming arguendo … “nothing in this cited section describes “applying … at least one grammar rule to at least one term from an anatomy list and at least one term from a general list to generate at least one composite term”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically the emphasized claim limitations have already been shown to be taught by Dligach, as explained above, and Dligach is combined with the teachings of Mittal to teach the limitations at issue. 
With regards to claim 7, the applicant argues it is allowable for reasons presented by the applicant for claim 1. However, claim 1 has been shown/explained to be rejected above, and thus, this explanation is not persuasive.
With regards to claims 8-10 and 12, the applicant argues they are allowable since they depend upon claim 7. However, this argument is not persuasive since claim 7 has been shown/explained to be rejected above.
With regards to claim 13, the applicant argues it is allowable for reasons presented by the applicant for claim 1. However, claim 1 has been shown/explained to be rejected above, and thus, this explanation is not persuasive.
With regards to claim 14-15, the applicant argues they are allowable since they depend upon claim 13. However, this argument is not persuasive since claim 13 has been shown/explained to be rejected above.
With regards to claims 5 and 11, the applicant argues they are allowable since they depend upon claims 1 and 7. However claims 1 and 7 have been shown/explained to be rejected above, and thus, this argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178